Citation Nr: 1827949	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for adjustment disorder with depressed and anxious mood, with cannibis dependence, cannibis induced anxiety, and depressive disorder not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2003 to November 2006 and from May 2009 to July 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  At that hearing, the Veteran waived RO consideration of new evidence.

The Board notes that on the Veteran's December 2014 VA Form 9, he specifically restricted his appeal to the issue of an increased rating for his adjustment disorder.  Thus, the issue of entitlement to a total disability rating based on individual unemployability is not on appeal before the Board.

The issue of entitlement to service connection for scoliosis has been raised by the record in an April 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an April 2017 hearing, the Veteran testified that while he was not thinking about suicide specifically, he admitted that he did think that it would "be better just to be dead."  The Veteran testified that up until about the summer of 2016, he received psychological treatment at the VA Medical Center in Jackson, Mississippi.  However, the most recent relevant VA treatment records date from March 2011.  Additionally, the Veteran testified that within the last five years, he applied for Social Security Administration (SSA) disability, but was turned down.  From the claims file, it does not appear that the RO attempted to obtain the Veteran's complete SSA file.  These records could help determine the severity of the Veteran's service-connected psychological disability. 

Finally, the Board notes that the last VA examination the Veteran had to evaluate his service-connected adjustment disorder was in May 2014.  As a result, and in light of the Veteran's detailed hearing testimony, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's adjustment disorder with depressed and anxious mood.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning this claim.

2. Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.

3. Afford the Veteran a VA mental health examination, with a psychologist or psychiatrist. to ascertain the current severity and manifestations of his adjustment disorder with depressed mood.  The claims file must be reviewed by the examiner.  The most up-to-date Disability Benefits Questionnaire must be employed, and all opinions and conclusions must be supported by a rationale.  

The examiner is additionally requested to interview the Veteran and specify all subjective complaints and objective symptoms associated with the Veteran's service-connected disability.  All social and occupational impairment caused by this disability must be described in full.  

4. Then, readjudicate the Veteran's claim.  If the determination remains unfavorable, furnish him with a Supplemental Statement of the Case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






